Kent, J.
I dissent from this determination. The fact is, that the bank had notice of the petition, and of the allegations of that petition. The denial of notice goes only as to time and place. The first intimation they received was on the 6th of July, and the warrant was not issued till the 12th. *They then again, on the 26th, re- [*511] ■ ceived a further notice, and it is not till the 28th of November that the report is made. The bank remained .inactive, seeing the whole business progress, and, had its termination been favorable, they would have abided by the event; as they deem it otherwise, they now come to us. It is a rule of moral justice, that no man shall be permitted to speculate on his own delay. It is against all rules of practice, which require due diligence. If a party has a short notice of trial, it is enough to set him on inquiry ; and if he does not immediately come forward at the next term, we never set aside the verdict he has permitted to go against him. MUvers v. Macldan and Oelston, January term, 1800i The bank might have applied in the last term either to a judge or the court.
Report set aside.